DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.

Response to amendments
Applicant’s amendments filed 04/12/2022 have been entered.
Claim 1 has been amended. Claim 20 has been added.
The objection to claim 12 has been maintained.
The Section 112(a) and 112(b) rejections have been withdrawn in view of Applicant’s amendments.
The Section 102 and 103 rejections have been withdrawn in view of Applicant’s amendments. However, a new Section 102 and 103 rejections have been implemented upon further search and consideration of the amended claims.

Claim Objections
Claim 12 is objected to because of the following informalities:  a minor grammatical error. The phrase “wherein second common warp” should read “wherein the second common warp”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (US 3,009,232 A).
Regarding claim 1,
Martin teaches a multi-layer article of interlaced (woven) fabric comprising: a first ply of woven yarn (11, a woven binding layer), intermediate woven plies (17 + 18, a mesh layer), and a second ply of woven yarn (14, a woven base layer) (Martin: abstract; col. 2, lin. 31-49; Figs. 1-2). The multi-layer article has the claimed layer ordering of a woven mesh layer disposed above a base layer and a binder layer disposed above the woven mesh layer as depicted in Fig. 2 (Martin: Figs. 1-2 and col. 2, lin. 40-49).

    PNG
    media_image1.png
    269
    582
    media_image1.png
    Greyscale

The base layer and the binding layer are each separately bound to the mesh layer as said binder and base layer each contain selected transverse yarns of the base and binder layer that interlace with selected yarns of the mesh layer (Martin: col. 2, lin. 65-72; col. 3, lin. 1-10). As the yarns of the base and binder layers only interlace with the mesh layer yarns they may be considered to be separately bound to said mesh layer. 
The limitations requiring a “first common warp” and a “second common warp” is not specifically defined within the specification. Thus, any warp made of a same first material may be considered “a first common warp” and a warp made of a same second material may be considered “a second common warp”. Further, the yarns that don’t interlace with the yarns of the mesh layer in the binder and base layers, such as the yarns orthogonal to the transverse yarns or the yarns which aren’t the selected transverse yarns in the transverse direction, may be considered second common warp yarns which are not employed in the mesh layer as they do not interlace with said mesh layer. Further, as the mesh layer is composed of two interwoven plies or layers of yarns to form a double weave structure, these yarns may be considered first common warp yarns for each of the plurality of stacked wefts.
Regarding claims 4 and 5,
Martin teaches the multi-layer article of woven fabric required by claim 1. Martin further teaches the mesh layer (layers 17 and 18) comprise yarns made of materials such as polyesters which is listed in Applicant’s specification as an example of a “resilient” yarn material (Martin: col. 3, lin. 15-21 and Applicant’s PGpub: par. 0021).
Regarding claim 15,
Martin teaches the multi-layer article of woven fabric required by claim 1. Martin further teaches the mesh layer is woven in a manner to form a double-weave structure as shown in Figs. 1 and 2. The double weave structure is embedded within the woven fabric article and has as structural curve (Martin: Figs. 1 and 2).
Regarding claim 16,
Martin teaches the multi-layer article of woven fabric required by claim 1. Martin further teaches the first common warp in the mesh layer and the second common warp in the base and binder layers may be yarns made of different materials and would thus have different densities (Martin: col. 2, lin. 60-64 and col. 3, lin. 10-21).
Regarding claim 17,
Martin teaches the multi-layer article of woven fabric required by claim 1. Marin further teaches the mesh layer is formed of a first sub layer (17) and a second sub layer (18) which are woven so that the first mesh sublayer is alternately above and below the second mesh sublayer, thereby creating a double-weave structure having hollow spaces (Martin: Figs. 1 and 2; col. 2, lin. 36-49, 65-72 – col. 3, lin.1-10, 26-34).
Regarding claim 18,
Martin teaches the multi-layer article of woven fabric required by claim 1. Martin further teaches the base layer and the binding layers are configured to avoid intersecting as displayed in Figure 2 as the layers are separated by the mesh layer and never intersect (Martin: Fig. 2).
Regarding claim 19,
Martin teaches the multi-layer article of woven fabric required by claim 1. The second common warp may be considered to be employed in all layers other than the mesh layer as they may be considered the warp yarns that do not interlace with the mesh layer as explained above in the rejection of claim 1.
Regarding claim 20,
Martin teaches the multi-layer article of woven fabric required by claim 1. All of the warp yarns in the mesh layer may be the same materials and thus the mesh layer may be considered to employ no warp other than the first common warp (Martin: col. 3, lin. 10-21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7-9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Eriksson (EP 240857 B1).
Regarding claim 2,
Martin teaches the multi-layer article of woven fabric required by claim 1. Martin does not explicitly teach the multi-layer article of woven fabric further comprising a pattern layer, disposed above the binding layer, wherein the pattern layer shares a second common warp of the base and binding layer.
Eriksson teaches a multi-layer woven fabric comprising at least three layers with a central mesh layer between a top (binder layer) and bottom (base layer) (Eriksson: abstract; par. 0001, 0008, 0016, 0029, and throughout the disclosure). More than three layers may be utilized with a top layer of woven yarn that is the most outward layer (would be an additional layer over the said binding layer which sandwiches the intermediate undulating layer) may provide a certain pattern (a pattern layer) in a specific color for the desired aesthetics for the intended application (Eriksson: par. 0016 and 0017). Thus, it is known in the art to add outermost layers to multi-layer woven fabrics to provide the desired aesthetic appearance for the intended application.
Martin and Eriksson are in the corresponding field of multi-layer articles of woven fabric. Therefore, it would have been obvious to one of ordinary skill in the art to add a pattern layer on top of the binder layer of Martin to provide the desired aesthetics for the intended application. It is noted that as the pattern layer would be an outer layer in Martin the fabric would be expected to be made of the yarn desired in martin for the intended applications of Martin and would thus share a second common warp with the binder and base layer. 
Regarding claims 7 and 8,
Martin in view of Eriksson teaches the multi-layer article of woven fabric required by claim 2. Martin further teaches the mesh layer (layers 17 and 18) comprise yarns made of materials such as polyesters which is listed in Applicant’s specification as an example of a “resilient” yarn material (Martin: col. 3, lin. 15-21 and Applicant’s PGpub: par. 0021).
Regarding claim 9,
Martin in view of Eriksson teaches the multi-layer article of woven fabric required by claim 8. Martin further teaches the yarn of the mesh layer (thus the warps and the wefts) are made of a yarn such as nylon or polyester which is considered by Applicant to be resilient in addition to Martin stating the fabric has a high resiliency (Martin: col. 3, lin. 11-21; col. 4, lin. 20-21; Table 1; Applicant’s PGpub: par. 0021). Thus, the staked wefts of the mesh layer may be considered to be made of resilient yarn and due to the resulting fabrics resilient nature, the warp and the stacked wefts of the mesh layer may be considered to be made of a resilient yarn.
Regarding claim 10,
Martin in view of Eriksson teaches the multi-layer article of woven fabric required by claim 2. Martin further teaches the resulting fabric, which includes the second common warp, has a high resiliency (returns back to an original shape after deformation) and thus the yarn in the fabric, including the second common warp, would include yarn that is elastic to some degree, so as to render the fabric stretchable in the warp direction, to some degree (Martin: col. 1, lin. 60-72 – col. 2, lin. 1-30; col. 4, lin. 20-22; Table 1).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Danby et al. (US 2012/0175009 A1).
Regarding claims 3 and 6,
Martin teaches the multi-layer article of woven fabric required by claim 1. Martin does not explicitly teach wherein the second common warp is made of a multifilament yarn that is resistant to deflection and wherein the weft of the base layer is made of a multifilament yarn that is resistant to deflection.  It is noted that Applicant defines "resistant to deflection" as a yarn that when bent or deflected will tend to return to its original position. Martin does teach the yarns of the invention have high resilience (which is a capacity to recovery back into shape) and thus may be considered to resistant to deflection to some degree (Martin: Table 1; col. 4, lin. 17-22; Applicant’s PGpub: par. 0021).
Danby teaches a method of weaving industrial textiles (Danby: abstract). Danby teaches selecting optimal yarns for use in manufacturing woven fabrics wherein the warp and/or weft yarns are polymeric multifilaments to improve physical properties of the resulting fabric (Danby: par. 0054, 0062, and 0074; claims 39 and 59).
Martin and Danby are in the corresponding field of the construction of articles of woven fabric including warp and weft yarns. Therefore, it would be obvious to utilize multifilament warp and weft yarns which are resilient and resistant to deflection in the first and second common warp, the weft and warp yarns of the mesh layer, and the weft yarn of the base layer of Martin, respectively, to improve the manufacturing process while improving the physical properties of the resulting fabric as taught by Danby.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Eriksson and in further view of Liao (US 2009/0191777 A1).
Regarding claims 10-12,
Martin in view of Eriksson teaches the multi-layer article of woven fabric required by claims 1 and 2. Martin is silent towards the second common warp yarn is a wrapped yarn, a tacked yarn, or a combination that explicitly includes yarn that is elastic, so as to render the fabric stretchable in the warp direction. However, Martin does teach the resulting fabric, which includes the second common warp, has a high resiliency (returns back to an original shape after deformation) and thus the yarn in the fabric, including the second common warp, would include yarn that is elastic to some degree, so as to render the fabric stretchable in the warp direction, to some degree (Martin: col. 1, lin. 60-72 – col. 2, lin. 1-30; col. 4, lin. 20-22; Table 1).
Liao teaches the manufacture of woven fabrics that stretch in the warp and/or weft direction (Liao: abstract; par. 0002). The warp (may correspond to the claimed second common warp yarn) and/or weft yarns include an elastic yarn that is a wrapped yarn to provide the ability to stretch in the respective directions to provide a stretchy material with good recovery and physical properties (Liao: abstract; par. 0012-0013, 0039, 0047, and throughout the disclosure; claim 7).
Martin, Eriksson, and Liao are in the corresponding field of woven fabrics with warp and weft yarns. Therefore, it would have been obvious to one of ordinary skill in the art to introduce wrapped elastic yarns into the second common warp of Martin to provide improved stretchability in the warp direction to provide improved stretchability and physical properties as taught by Liao.
Regarding claims 13 and 14,
Martin in view of Eriksson and Liao teaches the multi-layer article of woven fabric required by claims 11. Martin and Eriksson are silent towards the wefts of the binding layer and the pattern layer include yarn that is elastic, whereas to render the fabric stretchable in the weft direction. However, Martin does teach the resulting fabric, which includes the weft yarns, have a high resiliency (returns back to an original shape after deformation) and thus the yarn in the fabric would include yarn that is elastic to some degree, so as to render the fabric stretchable in the warp direction, to some degree (Martin: col. 1, lin. 60-72 – col. 2, lin. 1-30; col. 4, lin. 20-22; Table 1).
Martin and Eriksson are also silent towards the wefts of the binding layer and the pattern layer is a wrapped yarn, a tacked yarn, or a combination and includes yarn that is elastic, so as to render the fabric stretchable in the weft direction.
Liao teaches the manufacture of woven fabrics that stretch in the warp and/or weft direction (Liao: abstract; par. 0002). The warp and/or weft yarns (may correspond to the weft yarns in the base layer and pattern layer) include an elastic yarn that is a wrapped yarn to provide the ability to stretch in the respective directions to provide a stretchy material with good recovery and physical properties (Liao: abstract; par. 0012-0013, 0039, 0047, and throughout the disclosure; claim 7).
Martin, Eriksson, and Liao are in the corresponding field of woven fabrics with warp and weft yarns. Therefore, it would have been obvious to one of ordinary skill in the art to introduce wrapped elastic yarns into the weft yarns of the base and pattern layers of Martin to provide improved stretchability in the weft direction to provide improved stretchability and physical properties as taught by Liao.

Response to Arguments
Applicant’s arguments filed 04/12/2022 are moot as they do not pertain to the updated prior art rejection of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783